Citation Nr: 1716013	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  10-22 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial compensable evaluation for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Counsel




INTRODUCTION

The Veteran served on active duty from June 1971 to March 1973, including service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

In June 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

These issues were remanded by the Board in June 2016 for further development.  The requested development has been accomplished and the appeal is ready for adjudication.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  The Veteran does not have a right ear hearing loss disability.

2.  Throughout the appeal period, the service-connected hearing loss disability is shown to have been productive of no more than a Level I designation in the left ear that combines with the Level I designation in the non-service connected right ear, resulting in a noncompensable rating under 38 C.F.R. §  4.85, Table VII.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for a compensable rating for left ear hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.383, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also complied with the June 2016 remand orders of the Board.  In response to the Board's remands, the Veteran was provided with a VA examination in August 2016 for his claimed right ear and his left ear hearing loss.  Thus the appeal is now ready for adjudication.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  See also 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

Service connection will also be presumed for certain chronic diseases, including organic diseases of the nervous system, such as sensorineural hearing loss, if manifest to a compensable degree within one year after discharge from service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  Even if disabling loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that it is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Board initially acknowledges that the lack of any evidence showing the Veteran had hearing loss during service is not fatal to his claim.  The laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the United States Court of Appeals for Veterans Claims has held where there is no evidence of the veteran's claimed hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service . . . ." Hensley, 5 Vet. App. at 160.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Given the nature of the Veteran's service, the Board finds that the Veteran's exposure to loud noise in service is established.  See 38 U.S.C.A. § 1154 (2016).

After service, at a November 2009 examination, it was noted that the Veteran's pertinent service history included basic training weapons fire, helicopter flight in Vietnam with firing of weapons and mortar rounds.  Audiometric testing demonstrated the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
15
30
30

Speech recognition was 100 percent.  The examiner concluded that the Veteran's hearing loss was the result of military service.   

The Veteran's claims file includes an October 2012 audiology note in which the Veteran's audiologist found that the Veteran's right ear hearing loss was at least as likely as not the result of his military service noting that hearing loss was not found at the time of enlistment while mild hearing loss was shown at the time if the Veteran's separation from service.  

At a March 2012 VA examination, audiometric testing demonstrated the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
10
25
30

Speech recognition was 96 percent.  During his hearing the Veteran stated that he was a lawyer and experienced difficulty in his work environment especially when a witness was on the stand.  He stated that he had to ask people to speak louder and asked his wife to look at him when she is speaking.

At a July 2016 VA examination, audiometric testing demonstrated the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
10
25
35

Speech recognition was 98 percent.  During his examination, the Veteran that he had to ask people to speak louder due to his hearing loss.

As noted previously, to establish service connection there must be a present disability, an in-service injury or incurrence of a disease and a nexus between the two.  In-service noise exposure is established and the claims file includes positive medical findings relating the Veteran's hearing loss to service.  

Analysis of the record indicates that, despite in-service acoustic trauma, the record fails to identify that the Veteran has a hearing of the right ear which meets the criteria of 38 C.F.R. §  3.385 during his service, or at any point during the pendency of his claim.  Clearly, the Veteran is competent to testify to those things that come to him through his senses, such as the occurrence of acoustic trauma or his experiencing of diminished auditory acuity, see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005), and his account thereof is competent and credible.  However, a prerequisite for entitlement to service connection is a showing of current disability and the record fails to identify hearing loss of the right ear VA purposes.  The Veteran lacks the required medical education and training, such as to render competent any opinion or statement of his to the effect that his hearing loss is such as to meet the requisites of § 3.385. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332   (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  

In view of the foregoing, the Board must conclude that the preponderance of the evidence is against a finding that the Veteran meets the criteria for a current diagnosis of right ear hearing loss meeting the criteria of 38 C.F.R. § 3.385.  Since the Veteran does not meet the criteria of 38 C.F.R. §  3.385, his claim cannot succeed. 

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim advanced must be denied.  38 U.S.C.A. § 5107 (b); see also, generally, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Service connection for left ear hearing loss was granted in a March 2010 rating decision with an initial noncompensable evaluation assigned effective May 5, 2009.  The Veteran appealed that rating.  The Veteran contends that a compensable rating is warranted for his hearing loss as he has difficulty hearing his wife and his hearing loss has worsened over the years. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Assignments of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  38 C.F.R. §§  4.85, 4.86, Tables VI, VIA, VII.  Audiometric evaluations are conducted using the controlled speech discrimination tests together with the results of the puretone audiometry test.  38 C.F.R. § 4.85 (a). 

Numeric designations (I through XI) are assigned by application of Table VI, in which the percentage of discrimination is intersected with the puretone decibel loss. 38 C.F.R. § 4.85 , Table VI.  The results are then applied to Table VII, for a percentage rating.  Id.  If impaired hearing is service-connected in only one ear, as in the instant case, in order to determine the percentage evaluation from Table VII, the non-service connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. §  4.85 (f).

"Puretone threshold average," as used in Tables VI and VIA, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or Table VIA.  38 C.F.R. § 4.85 (d).

Under 38 C.F.R. § 4.86, evaluation of veterans with certain patterns of exceptional hearing impairment is contemplated.  In the case where puretone thresholds are 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied.  38 C.F.R. § 4.86 (a). 

In addition, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied. 38 C.F.R. § 4.86 (b).

The Veteran was afforded a VA examination in November 2009 of the left ear.  audiometric testing demonstrated the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000
LEFT
20
25
20
30
40

Speech recognition was 100 percent.  These findings translate to Level I hearing impairment under Table VI.  Level I hearing impairment in one ear with normal hearing in the other ear is considered noncompensably disabling.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The Veteran was afforded a VA examination in March 2012 of the left ear.  audiometric testing demonstrated the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000
LEFT
15
15
15
30
40

Speech recognition was 98 percent.  These findings translate to Level I hearing impairment under Table VI.  Level I hearing impairment in one ear with normal hearing in the other ear is considered noncompensably disabling.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The Veteran was afforded a VA examination in July 2016 of the left ear.  audiometric testing demonstrated the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000
LEFT
20
25
25
30
45

Speech recognition was 100 percent.  These findings translate to Level I hearing impairment under Table VI.  Level I hearing impairment in one ear with normal hearing in the other ear is considered noncompensably disabling.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Based on the results of all testing during this appeal, and applying the stated rating criteria to the results, Level I hearing impairment in the left ear is demonstrated.  Such designations equate to a noncompensable (zero percent) evaluation.  The VA examination findings are consistent with the other evidence of record and are considered to adequately represent the Veteran's present level of disability. Therefore, a zero percent schedular disability rating is applicable under the provisions of 38 C.F.R. § 4.85, Table VII. 

The Board has considered the Veteran's statements and is aware of his complaints about not being able to hear well.  It must, however, be reiterated that disability ratings for hearing impairment are derived by a mechanical application of the numeric designations assigned after audiological evaluations are rendered. Lendenmann, 3 Vet. App. at 349.  There was no indication that the audiological evaluation produced test results which were invalid.  Additionally, the provisions of 38 C.F.R. § 4.86  pertaining to exceptional patterns of hearing loss are not for application as the requirements have not been met. 

In sum, the evidence shows that the Veteran's hearing loss has not risen to the level of a compensable rating since the award of service connection.  As such, the preponderance of the evidence is against the claim for a higher initial schedular rating for bilateral hearing loss; there is no doubt to be resolved; and a higher initial rating is not warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to an initial compensable evaluation for left ear hearing loss is denied.



____________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


